Civil action to recover damages for alleged negligent injury caused by collision between a Ford coupe, in which the plaintiff was riding as an invited guest, and a truck, owned by the defendant, W. L. Dent, and operated at the time by his minor son, Thomas Dent. The scene of the collision was on the highway between Jefferson and West Jefferson in Ashe County; the time Sunday afternoon, 23 February, 1930.
There is evidence tending to show that the defendant, Thomas Dent, 15-year-old son of the defendant, W. L. Dent, took his father's truck out of the garage just after lunch on the day in question for the purpose of going to West Jefferson to see a basketball game. The father knew that the son was away with the truck. The collision occurred on the return trip about 6 o'clock that afternoon.
From a verdict and judgment in favor of plaintiff, the defendants appeal, assigning errors.
The liability of the defendant, W. L. Dent, is not predicated solely upon the negligence of the son in driving the father's truck on the day in question (Linville v. Nissen, 162 N.C. 95, 77 S.E. 1096), but upon the alleged negligence of the father in permitting the 15-year-old son to operate his truck upon the highway in violation of law. Taylor v. Stewart,172 N.C. 203, 90 S.E. 134. If this alleged negligence of the father be the proximate cause, or one of the proximate causes, of plaintiff's injury, as the jury has so found, then W. L. Dent has properly been held liable in damages therefor. White v. Realty Co., 182 N.C. 536, 109 S.E. 564.
Speaking to the question in Linville v. Nissen, supra, it was said: "We would not be understood, however, as holding that the father would *Page 440 
not be liable if he should place his automobile in charge of a child of tender years any more than if he would intrust an unruly horse to him. But in such case the liability arises from the father's negligence, and not from the imputed negligence of the child."
Thomas Dent was driving the truck in violation of law, in that, he was under 16 years of age at the time, and while this circumstance alone, under the evidence disclosed by the record, would not perforce, as a matter of law, proclaim such fact the proximate cause, or one of the proximate causes, of plaintiff's injury, nevertheless, the issue was one for the jury. Taylor v. Stewart, supra.
"When a motor car is used by one to whom it is loaned for his own purposes, no liability attaches to the lender unless, possibly, when the lender knew that the borrower was incompetent and that injury might occur." — Clark, C. J., in Reich v. Cone, 180 N.C. 267, 104 S.E. 530.
There was nothing said in Tyson v. Frutchey, 194 N.C. 750,140 S.E. 718, or Grier v. Grier, 192 N.C. 760, 135 S.E. 852, which militates against plaintiff's right to recover in the instant case.
No error.